Detailed Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-10 and 21-30 are pending.
Claims 1-10 and 21-30 are rejected.
Claims 1-10 are amended.
Claims 11-20 are canceled.
Claims 21-30 are new.
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 and 21-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial and exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1:
In the instant case, claims 1-10 and 21-26 are directed toward a system (i.e. machine) and claim 27-28 is directed toward a method (i.e. a process). Claims 29-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 29-30 are directed toward “computer readable medium”. A computer program not explicitly stored in a non-transitory computer readable storage medium is non-statutory. The Examiner could not immediately find within the specification any recitation that would define said computer readable medium. The computer readable medium could read on both statutory (such as a non-transitory computer readable storage 
Step 2A—Prong 1:
	Independent claims 1 and 27 recites steps that, under their broadest reasonable interpretations, cover performance of the limitations of certain methods of a mental process and/or certain method of organizing human activity but for the recitation of generic computer components. That is, other than reciting “input device”, “data repository”, “extraction engine”, “computation engine”, “processor”, “computer readable medium”, and “display monitor” nothing in the claim limitations preclude the steps from practically being performed mentally and/or physically by a human (e.g. physician, patient, nurse, etc.). Specifically, the claims recite “receive a request for access to a patient record”, “identify, from the patient record, indications that characterize at least one of a medical disease state of the subject”, “normalize the identified indications to a predetermined medical ontology”, “compute a relevancy score”, and “present the test results values with the relevancy scores”. At least one of these steps can reasonably be practically performed in the human mind may be performed entirely by a human because a human is reasonably capable of physically receiving a request for access to a patient record, physically identifying, from the patient record, indications that characterize at least one of a medical disease state of the subject, mentally and/or physically normalizing the identified indications to a predetermined medical ontology, physically and/or mentally compute a relevancy score, and physically present the test results values with the relevancy scores”. Thus, the claims recite an abstract idea in the form of a mental process and/or certain method of organizing human activity. Regarding sub grouping for 
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims. Claim 2-10, 21-26, and 28 recites limitations that further limit the above abstract idea and/or the extra solution activity above without further practical application. Thus these claims recite further limitations that, under broadest reasonable interpretations, cover performance of the limitations of a mental process and/or certain method of organizing human activity but for the recitation of generic computer components.
	Thus, dependent claims 2-10, 21-26, and 28 recite an abstract idea. However, recitation of an abstract idea is not the end of the 35 U.S.C. 101 analysis. Each of the claims must be analyzed for additional elements that indicate the abstract idea is integrated into a practical application to determine whether the claim is considered to be “directed to” an abstract idea.
Step2A—Prong 2:
	The judicial exception in claims 1 and 27 are not integrated into a practical application. In particular, the following claims recite the additional elements: “input device”, “data repository”, “extraction engine”, “computation engine”, “processor”, “computer readable medium”, and “display monitor”. These additional elements are recited at a high level of generality (see Applicant's specification FIG. 1, page 4, lines 30-34 (i.e. generic computer components), all of the descriptions in Applicant’s specification do not describe specific components required for the system beyond what one of ordinary skill in the art would understand as generic computer components, and accordingly the “input device”, “data repository”, “extraction engine”, “computation engine”, “processor”, “computer readable medium”, and “display monitor” are each interpreted as being recited at a high level of generality) such 
	The judicial exception in depending claims 2-10, 21-26, and 28 are not integrated into a practical application under the same analysis as above because each claimed function is performed with the same additional elements identified in claims 1 and 27. Accordingly, the additional elements of claims 1-10 and 21-28 do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claims 1-10 and 21-28 are therefore directed to an abstract idea.
Step 2B:
	The claims do not include additional elements that are sufficient to amount to significantly more that the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “input device”, “data repository”, “extraction engine”, “computation engine”, “processor”, “computer readable medium”, and “display monitor” amount to no more than mere instructions to apply the exception using generic computer components. Therefore, claims 1-10 and 21-30 are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-10 and 21-20 are rejected under 35 U.S.C. 103 as being unpatentable over Erdmann et
al. (US 20160125158 Al), hereinafter Erdmann, in view of Delaney et al. (US 9129013 B2), hereinafter
Delaney and Boloor et al. (US 20160019299 A1). 
Regarding claim 1, Erdmann teaches a system, comprising: an input device configured to receive a request for access to a patient record in a data repository, wherein the patient record includes a report for a medical test for the subject ([0033]); a patient state extraction engine configured to identify, from the patient record, indications that characterize at least one of a medical or disease state of a subject ([0014], [0039], [0041], and [0058]); a relevancy computation engine configured to compute a relevancy score ([0014]-[0015], [0033], [0039], [0042], and [0053]); and a display monitor configured to visually present the test result values with the relevancy scores ([0036], [0050], and [0057]). Erdman does not teach configured to normalizes the identified indications to a predetermined medical ontology, wherein the identified indications include a reason for the medical test and a symptom of the subject related to the reason. However, Delaney teaches configured to normalizes the identified indications to a predetermined medical ontology, wherein the identified indications include a reason for the medical test and a symptom of the subject related to the reason (Delany, Column 4, lines 14-37 and Column 31, lines 32-49). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Erdman and incorporate the teachings of Delaney and account for a system, comprising: an input device configured to receive a request for access to a patient record in a data repository, wherein the patient record includes a report for a medical test for the subject; a patient state extraction engine configured to identify, from the patient record, indications that characterize at least one of a medical or disease state of a subject, and configured to normalizes the identified indications to a predetermined medical ontology, wherein the identified indications include a reason for the medical test and a symptom of the subject related to the reason; a relevancy computation engine configured to compute a relevancy score; and a display monitor configured to visually present the test result values with the relevancy scores. Doing so would provide better medical documentation and ordering, as well as easier and faster access of finding an updating patient information (Delaney, Column 1, lines 10-62). Erdman and Delaney do not teach indicates a relevancy of a test result value to a code of the predetermined (Boloor, [0007], [0038], [0046]-[0050], [0056], and [0059]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Erdman and Delaney and incorporate the teachings of Boloor and account for a system, comprising: an input device configured to receive a request for access to a patient record in a data repository, wherein the patient record includes a report for a medical test for the subject; a patient state extraction engine configured to identify, from the patient record, indications that characterize at least one of a medical or disease state of a subject, and configured to normalizes the identified indications to a predetermined medical ontology, wherein the identified indications include a reason for the medical test and a symptom of the subject related to the reason; a relevancy computation engine configured to compute a relevancy score, which indicates a relevancy of a test result value to a code of the predetermined medical ontology, each test result value in the report based on mapping of the code of the predetermined medical ontology and the test result value to the relevancy score; and a display monitor configured to visually present the test result values with the relevancy scores. Doing so would provide an easier for medical practitioners to quickly and easily locate relevant information (Boloor, [0002]).
Regarding claim 2, the combination of Erdmann, Delaney, and Boloor teaches the system according to claim 1. Erdmann further teaches the visually presented test result values are color-coded based on the relevancy scores ([0045]-[0052]).
Regarding claim 3, the combination of Erdmann, Delaney, and Boloor teaches the system according to claim 1. Erdmann further teaches the visually presented test result values are ordered based on the relevancy scores ([0016], [0036], [0050], and [0057]).
Regarding claim 4, the combination of Erdmann, Delaney, and Boloor teaches the system according to claim 1. Erdmann further teaches a filter configured to identify a sub-set of the test result values with text values that satisfy a predetermined threshold ([0016], [0048], and [0059]), wherein the display monitor is configured to visually present only the test result values with relevancy scores that satisfy the predetermined threshold ([0036], [0050], [0057], and [0059]).
Regarding claim 5, the combination of Erdmann, Delaney, and Boloor teaches the system according to claim 6. Erdmann does not teach the code of the predetermined medical ontology for the identified indication is generalized using a hierarchical reasoning prior to mapping identified indications. However, Delaney teaches the code of the predetermined medical ontology for the identified indication is generalized using a hierarchical reasoning prior to mapping identified indications (Delany, Column 4, lines 14-37, Column 8, lines 22-52 and Column 31, lines 32-49). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Erdman and incorporate the teachings of Delaney and account for the system according to claim 6, wherein the code of the predetermined medical ontology for the identified indication is generalized using a hierarchical reasoning prior to mapping identified indications. Doing so would provide better medical documentation and ordering, as well as easier and faster access of finding an updating patient information (Delaney, Column 1, lines 10-62).
Regarding claim 6, the combination of Erdmann, Delaney, and Boloor teaches the system in accordance with claim 1. Erdmann does not teach predetermined medical ontology is one of International Classification of Disease (ICD), RadLex and Systematized Nomenclature of Medicine (SNOMED). However, Delaney teaches predetermined medical ontology is one of International Classification of Disease (ICD), RadLex and Systematized Nomenclature of Medicine (SNOMED) (Delaney, Column 18, line 57-Column 19, line 10). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Erdman and incorporate the teachings of Delaney and account for the system according to claim 1, wherein (Delaney, Column 1, lines 10-62).
Regarding claim 7, the combination of Erdmann, Delaney, and Boloor teaches the system in accordance with claim 1. Erdmann does not teach the code of the predetermined medical ontology is associated with multiple test result values for a same type of medical text, and the multiple test result values are combined to generate a single test result to map to the relevancy score. However, Delaney teaches the code of the predetermined medical ontology is associated with multiple test result values for a same type of medical text, and the multiple test result values are combined to generate a single test result to map to the relevancy score (Delany, Column 4, lines 14-37, Column 8, lines 22-52 and Column 31, lines 32-49). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Erdman and incorporate the teachings of Delaney and account for the system according to claim 1, wherein the code of the predetermined medical ontology is associated with multiple test result values for a same type of medical text, and the multiple test result values are combined to generate a single test result to map to the relevancy score. Doing so would provide better medical documentation and ordering, as well as easier and faster access of finding an updating patient information (Delaney, Column 1, lines 10-62).
Regarding claim 8, the combination of Erdmann, Delaney, and Boloor teaches the system in accordance with claim 1. Erdmann further teaches a value of the relevancy score is inversely proportional to an age of the test result value ([0014]-[0015], [0033], [0039], [0042], and [0042]).
Regarding claim 9, the combination of Erdmann, Delaney, and Boloor teaches the system in accordance with claim 1. Erdmann does not teach a first identified indication of the identified indications includes the code of the predetermined medical ontology. However Delaney teaches a (Delany, Column 4, lines 14-37, Column 8, lines 22-52, Column 18, line57-Column 19, line 10, and Column 31, lines 32-49). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Erdman and incorporate the teachings of Delaney and account for the system according to claim 1, wherein a first identified indication of the identified indications includes the code of the predetermined medical ontology. Doing so would provide better medical documentation and ordering, as well as easier and faster access of finding an updating patient information (Delaney, Column 1, lines 10-62).
Regarding claim 10, the combination of Erdmann, Delaney, and Boloor teaches the system in accordance with claim 1. Erdmann does not teach a first identified indication of the identified indications does not include the code of the predetermined medical ontology, and the patient state extraction engine determines the code of the predetermined medical ontology based on text string analysis of the first identified indication. However, Delaney teaches a first identified indication of the identified indications does not include the code of the predetermined medical ontology, and the patient state extraction engine determines the code of the predetermined medical ontology based on text string analysis of the first identified indication (Delany, Column 4, lines 14-37, Column 8, lines 22-52, Column 18, line57-Column 19, line 10, and Column 31, lines 32-49). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Erdman and incorporate the teachings of Delaney and account for the system according to claim 1, wherein a first identified indication of the identified indications does not include the code of the predetermined medical ontology, and the patient state extraction engine determines the code of the predetermined medical ontology based on text string analysis of the first identified indication. Doing so would provide better medical documentation and ordering, as well as easier and faster access of finding an updating patient information (Delaney, Column 1, lines 10-62).
Regarding claim 21, the combination of Erdmann, Delaney, and Boloor teaches the method of claim 1. Erdmann does not teach a first identified indication of the identified indications includes (Delany, Abstract, Column 4, lines 14-37, Column 8, lines 22-52, Column 18, line57-Column 19, line 10, and Column 31, lines 32-49). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Erdman and incorporate the teachings of Delaney and account for the system according to claim 1, wherein a first identified indication of the identified
Regarding claim 22, the combination of Erdmann, Delaney, and Boloor teaches the system according to claim 1. Erdmann further teaches the relevancy score is a value in a range from zero to one.
Regarding claim 23, the combination of Erdmann, Delaney, and Boloor teaches the system according to claim 22. Erdmann further teaches a relevancy score of zero indicates that test is not relevant to the identified indication, a relevancy score of zero indicates that test is relevant to the identified indication, and a relevancy score of between zero and one indicates that test is relevant, but less relevant than a test with a relevancy score of one ([0050] and [0054]).
Regarding claim 24, the combination of Erdmann, Delaney, and Boloor teaches the system according to claim 1. Erdmann further teaches the relevancy score is computed to facilitate review of medical images of the subject by a clinician ([0033] and [0059]).
Regarding claim 25, the combination of Erdmann, Delaney, and Boloor teaches the system according to claim 5. Erdmann further teaches the generalization is from a child node of a hierarchical tree to a root or parent node ([0023]).
Regarding claim 26, the combination of Erdmann, Delaney, and Boloor teaches the system according to claim 6. Erdmann does not teach the code of the predetermined medical ontology for the identified indication is generalized using a rules based approach. However Delaney teaches the code of the predetermined medical ontology for the identified indication is generalized using a rules based approach (Delany, Abstract, Column 4, lines 14-37, Column 8, lines 22-52, Column 18, line57-Column 19, line 10, and Column 31, lines 32-49). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Erdman and incorporate the teachings of Delaney and account for the system according to claim 6, wherein the code of the predetermined medical ontology for the identified indication is generalized using a rules based approach. Doing so would provide better medical documentation and ordering, as well as easier and faster access of finding an updating patient information (Delaney, Column 1, lines 10-62).
Regarding claim 27 Erdmann teaches method (Abstract), comprising: receiving an input request for access to a patient record from a data repository, wherein the patient record includes a report for a medical test for the subject ([0033])', identifying, from the patient record, indications that characterize at least one of a medical or disease state of the subject in response to the request, wherein the identified indications include a reason for the medical test and a symptom of the subject related to the reason ([0014]-[0015], [0033], [0039], [0042], and [0053]); and visually presenting the test result values with the relevancy scores ([0036], [0050], and [0057]). Erdmann does not teach processing the identified indications so that each indications in the identified indications includes a code of a same medical ontology, wherein the medical ontology is one of International Classification of Disease (ICD), RadLex and Systematized Nomenclature of Medicine (SNOMED). However Delaney teaches processing the identified (Delany, Column 4, lines 14-37, Column 8, lines 22-52, Column 18, line57-Column 19, line 10, and Column 31, lines 32-49). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Erdman and incorporate the teachings of Delaney and account for a method, comprising: receiving an input request for access to a patient record from a data repository, wherein the patient record includes a report for a medical test for the subject; identifying, from the patient record, indications that characterize at least one of a medical or disease state of the subject in response to the request, wherein the identified indications include a reason for the medical test and a symptom of the subject related to the reason; processing the identified indications so that each indications in the identified indications includes a code of a same medical ontology, wherein the medical ontology is one of International Classification of Disease (ICD), RadLex and Systematized Nomenclature of Medicine (SNOMED); and visually presenting the test result values with the relevancy scores. Doing so would provide better medical documentation and ordering, as well as easier and faster access of finding an updating patient information (Delaney, Column 1, lines 10-62). Erdman and Delaney do not teach determining a relevancy score for each test result value in the report mapping each code of the codes and a corresponding test result value to the relevancy score. However, Boloor teaches determining a relevancy score for each test result value in the report mapping each code of the codes and a corresponding test result value to the relevancy score (Boloor, [0007], [0038], [0046]-[0050], [0056], and [0059]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Erdman and Delaney and incorporate the teachings of Boloor and account for a method, comprising: receiving an input request for access to a patient record from a data repository, wherein the patient record includes a report for a medical test for the subject; identifying, from the patient record, indications that characterize at least one of a medical (Boloor, [0002]).
Regarding claim 28, the combination of Erdmann, Delaney, and Boloor teaches the method of claim 27. Erdmann further teaches relevancy score is computed and the test result values and the relevancy scores are visually presented during a review of medical images of the subject by a clinician ([0014]-[0015], [0033], [0036], [0039], [0042], [0050], [0053], and [0057]).
Regarding claim 29 the combination of Erdmann teaches a computer readable medium encoded with computer readable instructions, which, when executed by a processor (Abstract), causes the processor to: receive an input request for access to a patient record from a data repository, wherein the patient record includes a report for a medical test for the subject ([0014]-[0015], [0033], [0036], [0039], [0042], [0050], [0053], and [0057])', identify, from the patient record, indications that characterize at least one of a medical or disease state of the subject in response to the request, wherein the identified indications include a reason for the medical test and a symptom of the subject related to the reason ([0014]-[0015], [0033], [0039], [0042], and [0053]); and visually present the test result values with the relevancy scores ([0036], [0050], and [0057]). Erdmann does not teach process the identified indications so that each indications in the identified indications includes a code of a same medical ontology, wherein the medical ontology is one of International Classification of Disease (ICD), RadLex and Systematized Nomenclature of Medicine (SNOMED). However, Delaney teaches process the identified indications so that (Delany, Column 4, lines 14-37, Column 8, lines 22-52, Column 18, line57-Column 19, line 10, and Column 31, lines 32-49). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Erdman and incorporate the teachings of Delaney and account for a computer readable medium encoded with computer readable instructions, which, when executed by a processor (Abstract), causes the processor to: receive an input request for access to a patient record from a data repository, wherein the patient record includes a report for a medical test for the subject; identify, from the patient record, indications that characterize at least one of a medical or disease state of the subject in response to the request, wherein the identified indications include a reason for the medical test and a symptom of the subject related to the reason; process the identified indications so that each indications in the identified indications includes a code of a same medical ontology, wherein the medical ontology is one of International Classification of Disease (ICD), RadLex and Systematized Nomenclature of Medicine (SNOMED); and visually present the test result values with the relevancy scores. Doing so would provide better medical documentation and ordering, as well as easier and faster access of finding an updating patient information (Delaney, Column 1, lines 10-62). Erdman and Delaney do not teach determine a relevancy score for each test result value in the report map each code of the codes and a corresponding test result value to the relevancy score. However, Boloor teaches determine a relevancy score for each test result value in the report map each code of the codes and a corresponding test result value to the relevancy score (Boloor, 0007], [0038], [0046]-[0050], [0056], and [0059]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Erdman and Delaney and incorporate the teachings of Boloor and account for a computer readable medium encoded with computer readable instructions, which, when executed by a processor (Abstract), causes the processor to: receive an input request for access to a (Boloor, [0002]).
Regarding claim 30, the combination of Erdmann, Delaney, and Boloor teaches the computer readable medium of claim 29. Erdmann further teaches the test result values and the relevancy scores are visually presented as part of a review of medical images of the subject by a clinician ([0014]-[0015], [0033], [0036], [0039], [0042], [0050], [0053], and [0057]).
Response to Arguments
Applicant's arguments filed 11/13/2020 have been fully considered. Regarding the 35 U.S.C. 101 rejection, Applicant argues the relevancy score computation limitation cannot practically be performed in the mind and furthermore the relevancy score computation limitation does not include any instructions for a human to follow with or without a computer nor activity involving multiple humans with or without a computer. Examiner respectfully disagrees. It is respectfully submitted that the pending claims recite an abstract idea because the pending claims recite limitations that under a broad and reasonable interpretation can be reasonably and practically performed in the human mind and/or with the aid of pen and paper (e.g., “identify, from the record indications that characterize at least one of a medical or disease state of a subject”, “compute a relevancy score”, etc.) and recite certain methods of organizing human interactions between people which encompasses both certain activity of a single person, certain activity that involves multiple people, and certain activity between a person and a computer (e.g., a person/user inputs requests to the system to identify disease states of a subject, calculate and display relevancy scores pertaining to the patient). Furthermore, the claims additional elements (e.g. a relevancy computation engine) neither integrate the abstract idea into a practical application nor recite significantly more than the abstract idea because the additional elements merely add insignificant extra-solution activity to the abstract idea; and/or simply append technologies and functions, specified at a high level of generality, to the abstract idea. Moreover, it is submitted that the relevancy computation engine computing a relevancy score supports the assertion that the abstract idea is merely being linked to a technological environment to leverage inherent computer technology capability to make a process more effective. In other words, the focus of the applicant’s claims is not an improvement in computers as being used as a tool, but on certain abstract ideas that use such computer tools. For these reasons and those set forth, the pending claims are not patent-eligible.
Regarding the 35 U.S.C. 103 rejection, Applicant argues that Erdman and Delaney do not teach the relevancy score, which indicates a relevancy of a test result value to a code of the predetermined medical ontology, for each test result value in the report based on aping of the code of the predetermined medical ontology and the test result value to the relevancy score. Examiner partially disagrees. Under broadest reasonable interpretation Erdman teaches a relevancy score. Applicant’s specification recites a “relevancy score is computed for a lab value of the patient determined by an evaluation of rules that map the at least one patient state indication and the lab value to a relevancy score”. Erdman teaches a “wellness scores, for each patient in the patient population, complexity scores for each of the patients, and the impactability scores for each of the patients” (Erdman, [0014]), “A patient's wellness score is generated by taking a variety of wellness parameters for the patient and training them towards an estimated paid cost-of-care during a specified period of time. Wellness parameters may comprise: 1) clinical measures of wellness such as vital signs associated with the patient, labs, tests, and procedures associated with the patient, and the like; 2) resource consumption indicators such as a number and type of (Erdman, [0014]), and “a patient’s complexity score is calculated based on disease condition sets associated with the patient and reflects an aver expected cost-of-care for patients having that particular condition set. It is calculated independently of any labs, procedures, or demographic data (excepting age, as age is considered a type of chronic condition) associated with the patient” (Erdman, [0015]). However, Applicant’s arguments with respect to “a relevancy of a test result value to a code of the predetermined medical ontology, for each test result value in the report based on aping of the code of the predetermined medical ontology and the test result value to the relevancy score” have been considered but are moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHAEL SOJIN STONE whose telephone number is (571)272-8798.  The examiner can normally be reached on Monday-Friday 8 AM - 4 PM (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 331-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.S.S./Examiner, Art Unit 3686

/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686